Citation Nr: 1100924	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-04 828	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for hyperhidrosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1965 to April 
1969. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which, in relevant part, denied the benefits sought on appeal.

Procedural History

The Veteran filed his original claim in January 2005.  In the 
August 2006 rating decision on appeal, the RO denied entitlement 
to service connection for: migraine headaches; peripheral 
vascular disease (PVD) of the upper extremities; PVD of the lower 
extremities; peripheral neuropathy of the upper extremities; 
frostbite of the bilateral feet; residuals of a right leg 
fracture; and hyperhidrosis.  The rating decision granted 
entitlement to service connection for: diabetes mellitus with 
erectile dysfunction, hypertension, and onychomycosis, to include 
as due to herbicide exposure; peripheral neuropathy of the lower 
extremities; bilateral tinnitus; and bilateral hearing loss.  The 
Veteran's petition to reopen a previously denied claim of 
entitlement to service connection for arthritis (claimed as joint 
stiffness) was declined and the claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
posttraumatic stress disorder (PTSD) and depression, was 
deferred.  In November 2006, a rating decision denied entitlement 
to PTSD.

In February 2007, the Veteran submitted a Notice of Disagreement 
(NOD) with the denial of his claims of entitlement to service 
connection for migraine headaches, hyperhidrosis, and an acquired 
psychiatric disorder, to include PTSD and depression.  A 
Statement of the Case (SOC) was issued in October 2008 and the 
Veteran timely perfected his appeal in December 2008.  The Board 
notes that the Veteran did not request a hearing on his 
Substantive Appeal [VA Form 9].  Subsequently, service connection 
was granted for the claim of entitlement to service connection 
for an acquired psychiatric disorder by an August 2010 rating 
decision.  In view of the foregoing, this issue has been resolved 
and is no longer before the Board.  See generally Grantham v. 
Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997).

In August 2007, the Veteran submitted an NOD with the denial of 
his claims of entitlement to service connection for PVD of the 
upper and lower extremities, as well as for peripheral neuropathy 
of the upper extremities.  An SOC was issued in February 2009.  
On his timely February 2009 Substantive Appeal, the Veteran 
indicated that he wished only to pursue the issue of entitlement 
to service connection for peripheral neuropathy of the upper 
extremities, and that he wished to have a Board hearing in 
association with this claim.  In April 2010, a rating decision 
was issued, which granted entitlement to service connection for 
this condition.  As such, this issue has also been resolved and 
is no longer before the Board.  See generally Grantham, supra; 
Barrera, supra.

Thus, the only remaining claims at issue before the Board are 
entitlement to service connection for migraine headaches and 
hyperhidrosis.

Referred Issue

The issue of service connection for sleep apnea was raised 
by the record; however this issue has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  See 
Veteran's Statement, August 16, 2007.  Therefore, the 
Board does not have jurisdiction over this issue, and it 
is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  There is no credible and competent evidence of record showing 
that the Veteran currently suffers from migraine headaches that 
are etiologically related to active service.

2.  There is no credible and competent evidence of record showing 
that the Veteran currently suffers from hyperhidrosis that is 
etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for migraine headaches 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2010).

2.  The criteria for entitlement to service connection for 
hyperhidrosis have not been met.   38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.          38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claims.  See  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (West 2002 & Supp. 
2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claims; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 3.159(b) 
(2010).  This notice must be provided prior to an initial 
unfavorable decision on the claims by the AOJ.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Veteran has received essential notice, has had a meaningful 
opportunity to participate in the development of his claims, and 
is not prejudiced by any technical notice deficiency along the 
way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  
An RO letter dated in April 2005 informed the Veteran of all 
three elements required by 38 C.F.R. § 3.159(b) as stated above.  
In light of the denial of the Veteran's claims for service 
connection, no disability rating or effective date can be 
assigned, so there can be no possibility of prejudice to the 
Veteran under the holding in Dingess, supra.

As to the duty to assist, the RO has obtained the Veteran's 
service and VA treatment records.  See 38 C.F.R. § 3.159(c) 
(2010).  He has not specifically identified any private medical 
care providers or provided a release authorizing VA to obtain any 
such records in response to the RO's letter dated April 14, 2005.

The Veteran was also afforded a VA examination in August 2005.  
However, it does not appear that he was evaluated for headaches 
or hyperhidrosis.  He did not complain of either disability and 
no relevant findings were recorded.  Remand for an additional 
examination is not required, however, because the service 
treatment records reveal no complaints or findings of headaches 
or hyperhidrosis and the Veteran has not indicated that he 
suffered from headaches or hyperhidrosis during service and 
continuing since that time.  There is no indication that he has a 
current disability that may be related to his active service.  
See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The Veteran has made essentially no contentions 
concerning headaches or hyperhidrosis.  There is no medical 
evidence of record showing that he has been diagnosed with either 
of these conditions.  Rather, he submitted a claim in January 
2005 listing them as claimed disabilities.  In his August 2007 
notice of disagreement, he did not explain why he disagreed with 
the RO's denial of his claim.  And in his December 2008 
substantive appeal, he stated only that he tends not to discuss 
his migraine headaches with his doctor and that he would obtain a 
medical record from his primary care doctor and submit it to VA.  
He also stated that he is treated for hyperhidrosis at the 
Beaumont VA outpatient clinic.  His VA treatment records have 
been obtained and show no complaints or findings of headaches or 
hyperhidrosis.  The Veteran failed to submit any records from his 
primary care doctor or a release authorizing VA to obtain such 
records, despite the request for information and evidence in 
support of his claim by the RO in April 2005.  In view of the 
foregoing, remand for an additional examination is not required.  

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to 
notify and assist have been met, there is no prejudice to the 
Veteran in adjudicating this appeal.

Finally, the statement of the case on the issue of service 
connection for migraine headaches and hyperhidrosis was issued in 
November 2008.  Since that time, additional VA treatment records 
have been associated with the claims folder, including outpatient 
treatment records dated from April 2007 to April 2010 and 
examination reports dated in April and July 2010.  The Board 
finds that a remand for the issuance of a supplemental statement 
of the case is not necessary because these additional records 
contain no complaints or findings pertaining to migraine 
headaches or hyperhidrosis and are not relevant to the claims on 
appeal.  See 38 C.F.R. § 19.37.

II.  Service Connection

To establish service connection for the claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A.          § 1110 
(West 2002), 38 C.F.R. § 3.303 (2010).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal between the claimed in-service disease 
or injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004).

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

The Veteran's service treatment records are devoid of any 
reference to, complaint of, or treatment for migraine headaches 
or hyperhidrosis.  In a March 1969 medical examination performed 
in connection with the Veteran's separation from active duty, the 
Veteran indicated that he was not suffering from headaches on, or 
prior to the day of the medical examination.  See Service 
Treatment Record, Separation Examination, March 10, 1969.

The post-service medical evidence of record is additionally 
devoid of any indication that the Veteran suffers from migraine 
headaches or hyperhidrosis.  VA examination in April 1977 
provides no indication that the Veteran suffered from migraine 
headaches or hyperhidrosis.  More recently, the Veteran was 
provided a VA general examination in August 2005.  The report 
from the examination provides no indication that the Veteran 
suffered from migraine headaches or hyperhidrosis.   See VA 
General Examination Report, August 29, 2005.  

In order to be considered for service connection, a claimant must 
first have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists).  In the absence of diagnosed migraine 
headaches and hyperhidrosis, service connection may not be 
granted.  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).   

As discussed above, the Veteran has made essentially no 
contentions regarding his claims.  He has not stated that he had 
migraine headaches or hyperhidrosis during service or continuing 
since that time.  He has indicated only that he is currently 
treated for these disabilities, but the VA treatment records 
reveal no complaints or findings of migraine headaches or 
hyperhidrosis.  The Veteran stated that he would provide medical 
records related to headaches from his primary care doctor, but 
then did not do so.  

In sum, there is no competent lay or medical evidence showing 
migraine headaches or hyperhidrosis during service.  While the 
Veteran has stated that he receives treatment for these 
conditions presently, there is no medical evidence of record 
showing a current diagnosis of headaches or hyperhidrosis.  The 
Veteran has not reported experiencing continuous symptoms since 
service, and there is no competent medical evidence of record 
relating a current disability of headaches or hyperhidrosis to 
any in-service disease, event, or injury.  Accordingly, the Board 
concludes that the preponderance of the evidence is against the 
claim for service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
Service connection for migraine headaches and hyperhidrosis must 
be denied.   


ORDER

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for hyperhidrosis is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


